Citation Nr: 1342172	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-22 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a heart condition, including as secondary to service-connected deviated septum.  

2. Entitlement to a higher evaluation than 10 percent for deviated septum.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from June 1975 to June 1979.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A hearing was held before a Decision Review Officer (DRO) in February 2010.  Then in March 2012 there was a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  

The Board remanded all issues presently on appeal in a February 2013 issuance, and at that time also assumed jurisdiction of an inextricably intertwined TDIU claim.  
See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Presently, the issues of service connection for a heart condition and a TDIU            are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is already in receipt of the maximum available evaluation under the VA rating schedule for a deviated septum.
CONCLUSION OF LAW

The criteria are not met to establish a higher evaluation than 10 percent for deviated septum.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran through VCAA notice correspondence has been apprised of each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  The relevant notice information was also timely sent, in that it preceded initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including through affording VA examinations, as well as obtaining relevant treatment records.  The Veteran himself has provided additional evidence.  He has provided testimony at DRO and Travel Board hearings. During the Board hearing, the Veteran received proper assistance in developing              his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (under 38 C.F.R.                         § 3.103(c), the VLJ who chairs a hearing must fulfill the duty to fully explain the issues, and the duty to suggest the submission of evidence that may have been overlooked).  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  

Governing Law and Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, for deviation of the nasal septum,            a 10 percent disability rating is warranted for a traumatic deviated septum with                50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

The Board is well aware that the Veteran on his most recent May 2013 VA Compensation and Pension examination clearly met the preliminary requirements for assignment of the maximum 10 percent evaluation under Diagnostic Code 6502, however, there is no legal basis upon which to assign any further VA disability compensation percentage, beyond this maximum designated point.  There is also no other readily applicable diagnostic code for rating purposes, as the Veteran has not developed other compensable respiratory pathology associated with the underlying problem, such as sinusitis.  To the extent the Veteran manifests complications of the deviated septum outside of respiratory pathology, this is already addressed in the distinct claim pending on appeal of service connection for a heart condition on a secondary basis.  

Meanwhile, aside from the VA rating schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations has also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that the Veteran's deviated septum presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  Essentially, the rating criteria premised upon impairment or limitation of breathing capacity fully accounts for the nature and extent of the Veteran's primary symptomatology.  As to any disabilities of the cardiovascular, olfactory or other systems that are claimed, this involves claims for secondary service connection that have been or are still being distinctly adjudicated from the present increased rating claim.  

Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in                    38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for deviated septum.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher evaluation than 10 percent for a deviated septum is denied.





REMAND

Through an October 2013 addendum to the May 2013 VA Compensation and Pension examination, the opinion was proffered that the Veteran's claimed condition of cardiovascular disease was not secondarily related to his service-connected deviated septum, essentially, in that cardiovascular disease could not be caused or aggravated by a breathing disorder.  This notwithstanding, the Veteran has additional diagnosed heart conditions of congestive heart failure, and left sided heart enlargement.  A supplemental opinion is required as to whether these disorders likewise have any causal connection to the deviated septum.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).    See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (duty to provide an adequate examination).

While this claim is on remand, the Veteran's updated VA outpatient treatment records should be obtained. 

The remaining claim for a TDIU is "inextricably intertwined" with the issue of service connection for a heart condition, and the disposition of the TDIU claim  must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island dated since September 2103, and associate a copy of these records with the claims folder (and/or the electronic "Virtual VA" folder).    

2. Return the claims folder to the VA examiner who conducted the VA examination of May 2013, and request a supplemental opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the Veteran's current diagnosed heart conditions -- including but not limited to, congestive heart failure, and left sided heart enlargement (and therefore not limited to diagnosed cardiovascular disease) --  were either caused by or permanently aggravated due to breathing difficulties associated with a service-connected deviated septum.  

All findings, conclusions, and opinions must be supported by a clear rationale.

If the May 2013 examiner is not available, schedule              the Veteran for an examination by another physician.                       The examination should addresses the inquiries set forth above.

3. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.    In particular, review the VA examination addendum report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Finally, readjudicate the Veteran's claims on appeal, including the inextricably intertwined claim for a TDIU.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


